  Case 1:17-cv-03139-LGS-SDA Document 470 Filed 03/01/21 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 JAMES CONTANT, et al.,

                   Plaintiffs,

         v.                                                  No. 1:17-cv-3139-LGS

 BANK OF AMERICA CORPORATION, et al.,

                   Defendants.


               X X X X X X X X ORDER FOR WITHDRAWAL OF COUNSEL
   NOTICE AND [PROPOSED]

               PLEASE TAKE NOTICE that, upon the annexed declaration, and subject

to the approval of the Court, Anand Sithian hereby withdraws as counsel for defendant

MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd.) and shall be removed

from the Case Management/Electronic Case Files (CM/ECF) notification list in the above-

captioned action. Kenneth A. Gallo, Michael E. Gertzman and Andrew C. Finch of Paul,

Weiss, Rifkind, Wharton & Garrison LLP will continue to represent MUFG Bank, Ltd. in

this proceeding.

Dated: New York, New York
       February 26, 2021
                                           PAUL, WEISS, RIFKIND, WHARTON &
                                           GARRISON LLP
So Ordered.
                                           /s/ Anand Sithian
Dated: March 1, 2021                       Anand Sithian
       New York, New York                  1285 Avenue of the Americas
                                           New York, NY 10019-6064
                                           Tel: 212-373-3000
                                           asithian@paulweiss.com
 Case 1:17-cv-03139-LGS-SDA Document 470 Filed 03/01/21 Page 2 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 JAMES CONTANT, et al.,

                       Plaintiffs,

         v.                                                         No. 1:17-cv-3139-LGS

 BANK OF AMERICA CORPORATION, et al.,

                       Defendants.


                            DECLARATION OF ANAND SITHIAN

I, ANAND SITHIAN, declare as follows:

                1.         I am an associate at the law firm Paul, Weiss, Rifkind, Wharton &

Garrison LLP (“Paul, Weiss”), counsel for MUFG Bank, Ltd. (f/k/a The Bank of Tokyo-

Mitsubishi UFJ, Ltd.) in the above captioned case. I submit this declaration in compliance

with Local Rule 1.4 to notify the Court that I am withdrawing as counsel because I am

leaving the employ of Paul, Weiss.

                2.         Kenneth A. Gallo, Michael E. Gertzman and Andrew C. Finch of

Paul, Weiss will continue to represent MUFG Bank, Ltd. in this proceeding.

                3.         My withdrawal will not delay the matter or prejudice any party.

                4.         I am not retaining or charging a lien.


        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

February 26, 2021                                         By: /s/ Anand Sithian
New York, New York                                           Anand Sithian




                                                 2
 Case 1:17-cv-03139-LGS-SDA Document 470 Filed 03/01/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

              I hereby certify under penalty of perjury pursuant to 28 U.S.C. § 1746 that,

on February 26, 2021, I caused a true and correct copy of the foregoing to be served upon

all parties to this litigation via the CM/ECF system, and upon MUFG Bank, Ltd. (f/k/a The

Bank of Tokyo-Mitsubishi UFJ, Ltd.) via email to Jonathan D. Perry, Esq., Assistant

General Counsel – Director, MUFG Bank, Ltd. at JPerry@us.mufg.jp.



February 26, 2021
New York, New York


                                                           /s/ Anand Sithian
                                                           Anand Sithian




                                           3
